OPINION OF THE COURT
THOMAS A. MILLER, SR., Circuit Judge.
The Appellants-Cross Appellees, CHARLOTTE W. ANDERSON and BONNIE J. PINZEL, appeal the trial court’s failure to award double rent, damages for removal of a closet, and costs, as well as the trial court’s failure to hold an evidentiary hearing to determine a reasonable amount of attorney’s fees to be awarded them. The Appellee-Cross Appellant, DAVID C. WINDROW, appeals the trial court’s refusal to award attorney’s fees and costs to him and the trial court’s award of attorney’s fees to the Appellants.
As to the Cross Appeal of WINDROW, the trial court entered “Amended Order On Motions For Award Of Attorney’s Fees and *14Amended Motion For New Trial” on November 23, 1989, after the filing of the Amended Notice Of Appeal by Appellants on November 17, 1988. The trial court was therefore without jurisdiction to enter said Order and said Order is thereby Reversed.
The trial court erred in failing to have an evidentiary hearing to award Appellants ANDERSON and PINZEL, as prevailing parties at the trial level, their attorney’s fees and costs. This cause is therefore remanded to the trial court for an evidentiary hearing to set attorney’s fees and costs after proof of same in accord with: Florida Patient’s Compensation Fund v Rowe, 472 So.2d 1145 (Fla. 1985), Cohen v Cohen, 400 So.2d 463 (Fla. 4th DCA 1981), Neimark v Abramson, 403 So.2d 1057 (Fla. 3d DCA 1981) and other cases on these issues.
Appellants ANDERSON and PINZEL, as prevailing parties on appeal, are likewise entitled to their attorney’s fees and costs. Therefore, Appellants’ Motion for attorney’s fees and costs on appeal is hereby Granted and this cause is remanded to the trial court to determine reasonable attorney’s fees and costs in accord with the cases cited in the preceding paragraph.
In all other respects, the Final Judgment of September 2, 1988 is Affirmed.
Entered March 1, 1990.